Citation Nr: 0008713	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
sinusitis/allergic rhinitis, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of neck 
and back injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant a compensable 
rating for allergic rhinitis, and found that new and material 
evidence had not been submitted to reopen claims for service 
connection for residuals of a neck and back injury and for a 
left knee condition.  In a subsequent rating decision, the RO 
granted a 10 percent rating for sinusitis/allergic rhinitis.  
Cf.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In his June 1998 Appeal to the Board, (VA Form 9), the 
veteran included, among other things, the issue of 
entitlement to an increased rating for postoperative right 
shoulder dislocation, currently evaluated as 10 percent 
disabling.  The RO informed him by letter in November 1999 
that he had been notified of its decision on that issue by 
letter in August 1996, and that he had not appealed that 
decision within one year.  He was informed that the RO did 
not accept the June 1998 form as a notice of disagreement 
(NOD) as to that issue, and indicated that, if he disagreed 
with this action, his appellate rights were attached.  He did 
not file a NOD with the RO's November 1999 determination that 
he had not filed a timely NOD as to the issue of entitlement 
to an increased rating for postoperative right shoulder 
dislocation.  Consequently, this matter is not before the 
Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected sinusitis/allergic 
rhinitis is manifested by complaints of sinus pressure and 
occasional cough, and objective evidence of swollen and 
erythematous nasal membranes without purulent discharge.

3.  In a March 1982 rating decision, the RO denied service 
connection for a left knee condition; the veteran was 
notified of that decision and did not appeal within one year 
of notification.

4.  The evidence received subsequent to March 1982 regarding 
a claim for service connection for a left knee condition, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  In a March 1982 rating decision, the RO denied service 
connection for residuals of a neck and back injury; the 
veteran was notified of that decision and did not appeal 
within one year of notification.

6.  The evidence received subsequent to March 1982 regarding 
a claim for service connection for residuals of a neck and 
back injury, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
sinusitis/allergic rhinitis have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.96 Diagnostic Code 6514 (1999).

2.  The March 1982 RO decision denying service connection for 
a left knee condition is final.  38 U.S.C.A. § 7105(b) (West 
1991 & Supp. 1999).

3.  The evidence received subsequent to the RO's March 1982 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a left 
knee condition.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

4.  The March 1982 RO decision denying service connection for 
residuals of a neck and back injury is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).

5.  The evidence received subsequent to the RO's March 1982 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for 
residuals of a neck and back injury.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Increased rating claim

The veteran has presented a well-grounded claim for a higher 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where veteran asserted that his condition had worsened since 
the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating). He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The RO granted service 
connection for allergic rhinitis in a March 1982 rating 
decision, with a noncompensable rating effective December 22, 
1981, the date following service discharge.  His service 
medical records show that he was diagnosed with left frontal 
and maxillary sinusitis in 1978 and allergic rhinitis in 
1979.  A VA examination from February 1982 revealed that the 
veteran had a congested nose with turbinates "pearly in 
appearance, typical of allergic rhinitis."  Subsequent 
rating decision confirmed the noncompensable rating for 
chronic sinusitis/allergic rhinitis until an April 1998 
rating decision granted a 10 percent rating, effective 
February 1, 1995, based on evidence of moderate sinusitis 
symptomatology with some discharge and infrequent headaches.   
     
The veteran has appealed the assignment of a 10 percent 
rating for his service connected sinusitis/allergic rhinitis, 
and contends that a higher rating is warranted.  After a 
review of the records, the Board finds that the evidence is 
against his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran's sinusitis/allergic rhinitis condition is 
currently rated under 38 C.F.R. § 4.96, Diagnostic Code (DC) 
6514, for sinusitis, sphenoid, chronic.  Under the general 
rating formula for sinusitis, a 50 percent rating is 
warranted for sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent rating is warranted for three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharges or crusting.  

The evidence from the VA outpatient treatment records from 
August 1997 to April 1998 show that the veteran has been 
treated for chronic sinusitis and allergic rhinitis.  
However, evidence such as the report from the March 1998 
office visit reveals no purulence or tenderness over the 
maxillary sinuses.  This particular report did, however, 
reveal that the veteran's nasal membranes were swollen and 
erythematous.  In the record of an August 1997 office visit, 
the veteran complained of a worsening productive clear cough, 
maxillary sinus pressure and a frontal headache.  He was 
diagnosed with acute sinusitis and prescribed medication.  In 
September 1997, the veteran complained of some purulent 
discharge, although none was noted on examination.  The nasal 
membranes were also observed to be swollen and erythematous.  
In October 1997, the veteran complained of sinus pressure and 
coughing up yellowish sputum, and was diagnosed with acute 
sinusitis.  

While this evidence confirms the existence of the veteran's 
sinusitis, there is not evidence that, over that last two to 
three years, the veteran has experienced three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment.  Furthermore, while there is some 
evidence that the veteran has complained of  headaches and 
purulent discharge, this evidence is isolated and does not 
rise to the level of more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Furthermore, a May 
1997 letter of private treatment from Robert L. Hutchingson, 
M.D. reveals that veteran was treated for chronic sinusitis 
from April 1996 through March 1997 for chronic sinus 
problems.  Dr. Hutchingson's March 1997 record of the 
veteran's office visit indicates the veteran's complaints of 
sinus pressure, cough, post nasal drip, sore throat and some 
purulence.  On examination, Dr. Hutchingson did not find any 
evidence of purulence.  His diagnosis was probable chronic 
sinusitis, may be precipitated by chronic allergic rhinitis.   
However, the evidence from Dr. Hutchingson does not reveal 
that the veteran has experienced incapacitating episodes due 
to sinusitis, or sinusitis characterized by headaches, pain, 
purulent discharge or crusting over six times in the past 
year.  Therefore, an increased rating under this code section 
is not warranted.           

The Board also considers whether the veteran's 
sinusitis/allergic rhinitis condition warrants an increased 
rating under DC 6522, for allergic or vasomotor rhinitis.  A 
30 percent rating is warranted for allergic or vasomotor 
rhinitis with polyps.  A 10 percent rating is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  The Board finds 
that, after reviewing the evidence, there is no factual basis 
to provide a compensable rating under DC 6522.  

The 10 percent rating according to the Schedule does not, 
however, preclude the Board from granting a higher rating for 
this disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent, exists in the Schedule for greater disability due to 
sinusitis.  However, the record does not establish a basis to 
support a higher rating under the Schedule.  The Board also 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not been hospitalized for 
treatment of his sinusitis/ allergic rhinitis condition, so 
as to warrant extraschedular consideration.  The Board also 
does not find that this condition by itself has created a 
marked interference with his employment.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from this sinusitis/rhinitis disability is 
adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted.

	II.  New and material evidence claims

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1999).  In the absence of chronicity at onset, a grant 
of service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.

In a March 1982 rating decision, the RO denied service 
connection for a left knee condition.  The veteran was 
notified of that decision by a letter in April 1982, but did 
not appeal the decision.  Accordingly, the March 1982 rating 
decision by the RO, pertaining to both the left knee 
condition claim and the neck and back injury claim, is final.  
38 C.F.R. § 3.104 (1999).  The question presently before the 
Board is limited to whether the veteran has submitted new and 
material evidence to reopen either of his previously denied 
claims.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.104 (1999).  

a. left knee condition

In this case, as previously discussed, the RO denied service 
connection for a left knee condition in a March 1982 rating 
decision.  In this decision, the RO found that the evidence 
did not reveal that the veteran had a current left knee 
disability.  The Board finds that subsequently received 
evidence shows that the veteran has a current disability.  
The issue is whether the evidence received since the March 
1982 rating decision shows that this current knee condition 
is related to service.  The evidence received since the March 
1982 rating decision regarding service connection for a left 
knee condition includes outpatient treatment records from 
John A. Gegung, M.D., from August 1986 to July 1987, a June 
1987 left knee operative report from Dr. Gegung, as well as 
statements from the veteran to VA regarding his left knee 
condition.  The Board finds that while this evidence may be 
considered new, none of it is material to the veteran's claim 
in that it does not provide evidence of a left knee condition 
that is attributable to active military service.  The Board 
also notes that the veteran's claims file includes additional 
medical evidence submitted since March 1982 that was not 
listed above.  The Board finds that this evidence pertains to 
the veteran's other disability claims and is not related to 
his service connection for left knee claim.      
            
The Board first considers the evidence from Dr. Gegung, 
consisting of the left knee outpatient treatment records from 
August 1986 to July 1987, and the June 1987 left knee 
operative report.  The Board finds that this evidence is new 
in that it has not previously been considered by the Board.  
However, this evidence is not material to the veteran's 
claim.  The outpatient records reveal that the veteran 
injured his knee on June 6, 1987, when he twisted the knee 
and felt two popping sensations, making him unable to walk.  
His knee showed some swelling and he complained of tenderness 
over the medial and lateral aspect of the knee.  The Board 
notes that the record indicates that the veteran denied any 
prior history of left knee injury.  Dr. Gegung examined the 
veteran and found moderate effusion and tenderness along the 
medial and anterior lateral joint lines, with decreased range 
of motion and a locked left knee.  The diagnostic impression 
was internal derangement of the left knee, with possible tear 
of the medial meniscus.  Arthroscopic surgery, performed 
within days of the knee injury, consisted of a diagnostic 
laparoscopy, excision of the medial extensor plica, and 
repair of a mop end tear of the anterior cruciate ligament 
and an incomplete tear of the posterior horn of the lateral 
meniscus.  There is no evidence that this 1987 left knee 
injury is related to service.  Without an opinion from a 
competent medical authority linking this knee injury to 
service, the evidence is not material to the veteran's claim.  
See 38 C.F.R. § 3.156(a) (1999); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table).       

The Board also considers the statements that the veteran has 
submitted to VA in support of his assertions that his current 
knee problems are related to service.  In his June 1995 
request to reopen his left knee claim, as well as in his 
August 1997 Notice of Disagreement, the veteran indicates 
that the documents that he submitted regarding his 1987 knee 
injury and surgery show proof that he injured his left knee 
while in the Air Force.  This evidence does not provide the 
necessary medical nexus between his current knee condition 
and service.  The Board has only the veteran's assertions 
that his current knee problems are related to service.  The 
record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to diagnose medical conditions. Consequently, his 
statements do not constitute competent medical evidence of 
nexus between his existing left knee condition and service.  
Such a claim must be based on a diagnosis by a qualified 
physician and supported by a physical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As this evidence 
lacks the necessary nexus element, it is deemed to be not 
material to the veteran's claim.           

As none of the evidence added to the record since the RO's 
March 1982 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a causal nexus between the veteran's current left 
knee condition and his active military service, the Board 
concludes the additional evidence does not constitute new and 
material evidence sufficient to reopen the claim for service 
connection for a left knee condition.  Therefore, the March 
1982 decision remains final, and the claim is not reopened.

		b. residuals of neck and back injury 

In this case, as previously discussed, the RO denied service 
connection for residuals of neck and back injury in a March 
1982 rating decision.  In this decision, the RO found that 
the evidence did not reveal that the veteran had a current 
neck or back disability.  The Board finds that the evidence 
received since this decision shows that the veteran has a 
current neck and back disability.  However, his new and 
material evidence claim will be determined by whether the 
evidence received since the March 1982 decision provides a 
nexus between his current neck and back condition and his 
active military service.  The evidence received since the 
March 1982 rating decision regarding service connection for 
residuals of a neck and back injury includes an October 1983 
examination report from Gary J. Phipps, M.D., an August 1984 
VA examination report, copies of portions of the veteran's 
service medical records, July 1995 VA outpatient treatment 
records to include a radiological report concerning the 
spine, a June 1998 letter from Lakewood Chiropractic Office, 
a December 1999 Operative Procedure Report from St. Vincent's 
Medical Center, outpatient treatment records from Lyerly 
Neurosurgical Associates dated from November 1999 to January 
2000, a December 1999 radiology report from St. Vincent's 
Medical Center, as well as statements from the veteran to VA 
regarding his neck and back condition.  The Board finds that 
while most of this evidence may be considered new, none of it 
is material to the veteran's claim in that it does not 
provide evidence of a nexus between the veteran's current 
neck and back problems and service.  As with the previous 
section, the Board also notes that the veteran's claims file 
includes additional medical evidence submitted since March 
1982 that was not listed above.  The Board finds that this 
evidence pertains to the veteran's other disability claims 
and is not related to his service connection claim for 
residuals of a neck and back injury.      
            
The Board first considers the evidence from the October 1983 
examination report from Dr. Phipps.  The Board finds that 
this evidence is new in that it has not previously been 
considered by the Board.  However, this evidence is not 
material to the veteran's claim.  The report refers to a past 
history of neck and back problems, but indicates that there 
is "no signs of persistent, chronic or predictable 
difficulties" with his neck or back.  Dr. Phipps found that 
the only problem of note with the veteran was a right 
shoulder condition.  This report does not provide evidence of 
a neck or back disability at the time of the examination, and 
is, thus, not material to the veteran's claim.    

The Board next considers the evidence from the August 1984 VA 
examination report.  In the report, the veteran complains of 
back and neck problems.  The examiner noted that despite the 
veteran's widespread spinal complaints, there was no true 
rheumatic disorder of the spine.  The examiner strongly 
suspected "a large functional element in his behavior".  
The report is not material to the veteran's claim because it 
does not provide evidence of an existing neck and back 
problem that is related to service.  

The Board notes that copies of portions of the veteran's 
service medical records have been submitted since the March 
1982 final RO decision.  The Board finds that this evidence 
is not new because this information was associated with the 
claims file prior to the RO's March 1982 rating decision.              
 
The Board also considers the July 1995 VA outpatient 
treatment records, including a radiological report of the 
spine.  The treatment records reveal that the veteran 
complained of mid-thoracic and low back pain, and range of 
motion testing showed limitation of motion in the low back, 
but not in the cervical spine.  X-rays revealed a normal 
cervical spine, mild scoliosis and mild degenerative changes 
of the thoracic spine, and "essentially negative" 
lumbosacral spine with minor degenerative changes of the 
lumbar spine.  this evidence does not show that there is a 
current neck disability.  While this evidence shows some 
current back problems, there is no evidence to suggest that 
this back condition is related to service.  Therefore, it is 
not material to the veteran's claim.  

In reviewing the evidence from the June 1998 letter from 
Lakewood Chiropractic Office, the Board finds that this 
evidence is also not material to the veteran's claim.  The 
letter states that the veteran was examined in October 1993 
for, among other things, neck and upper back pain.  The 
letter goes on to state that the veteran was not treated by 
this chiropractic office.  This evidence is not material to 
the veteran's claim because, despite evidence of the 
veteran's neck and back problems existing in 1993, there is 
no evidence that the condition is related to service, almost 
twelve years earlier.    

The December 1999 Operative Procedure Report from St. 
Vincent's Medical Center describes the surgical procedure 
that the veteran underwent to address his C6-C7 herniated 
disk problem, but does not provide any evidence that this 
spinal condition is related to service.  Therefore, while the 
evidence is new, it is not material to his claim.  

The Board also considers the outpatient treatment records 
from Lyerly Neurosurgical Associates dated from November 1999 
to January 2000.  While they are new, they are not material 
to the veteran's claim.  The records relate to the veteran's 
treatment before and after his December 1999 diskectomy.  
They do not, however, provide any causal nexus between his 
current neck and back condition and his military service.  
Similarly, the December 1999 radiology report from St. 
Vincent's Medical Center is also new, but not material to the 
veteran's claim.  The report reveals the current condition of 
the veteran's cervical spine, but does not attribute this 
spinal condition to service.  Thus, these records are not 
material to his claim.  

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that his 
neck and back problems are related to service.  In his June 
1995 letter to VA, he states that documents that he submitted 
to VA show proof of his neck and back injury while in the Air 
Force.  In his July 1997 Notice of Disagreement, the veteran 
states that his neck and back condition is worsening.  
However, after reviewing the evidence, the Board has only the 
veteran's assertions that his current neck and back problems 
are related to service.  The record does not show that the 
veteran is a medical professional or has the training and 
expertise to be qualified to diagnose medical conditions. 
Consequently, his statements do not constitute competent 
medical nexus evidence to connect his current neck and back 
condition to service.  Such a claim must be provided by a 
competent medical authority.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  As the evidence fails to provide such a 
nexus opinion from a medical authority, the evidence is 
deemed to be not material to the veteran's claim.           

As none of the evidence added to the record since the RO's 
March 1982 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of nexus between current neck and back problems and 
service, the Board concludes the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for service connection for residuals of a neck and back 
injury.  Therefore, the March 1982 decision remains final, 
and the claim is not reopened.


ORDER

Entitlement to an increased rating for chronic sinusitis/ 
allergic rhinitis is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a left knee condition.  The 
benefits sought on appeal regarding this claim remain denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for the residuals of a neck and 
back injury.  The benefits sought on appeal regarding this 
claim remain denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


